Title: To Benjamin Franklin from the Comte de Mercy-Argenteau, 15 April 1783
From: Mercy-Argenteau, Florimond-Claude-Charles, comte de
To: Franklin, Benjamin


à Paris le 15. Avril 1783.
Note.
Le Professeur Märter chargé par L’Empereur de recueillir dans les quatre parties du monde des animaux et des plantes pour la Ménagerie et les Jardins de Botanique de Sa Majesté, se propose de se mettre incessamment en route et de commencer sa tournée par les Provinces de la Domination des Etats unis de l’Amérique.
Persuadé que le Succès de son entreprise dépendra principalement des facilités et Secours qu’il trouvera dans les lieux où il aura des recherches à faire, il sent l’importance dont il seroit pour lui si Monsieur Franklin vouloit bien lui accorder sa recommandation auprès du Congrès général et de quelques particuliers dont les lumieres et conseils pourroient lui être utiles.

L’Ambassadeur de Sa Majté: l’Empereur chargé de concourir en ce qui dépendra de lui au Succès de la Commission du Sr. Marter, croit lui rendre un Service essentiel en adressant sa priere à Monsieur Franklin, et l’appuïant de Ses bons offices. L’Ambassadeur se flatte que ce Ministre accueillera favorablement une demande qui a pour but d’étendre les connoissances dans l’histoire naturelle, et qu’il voudra bien se prêter à lui adresser les recommandations susdites pour qu’il puisse les faire parvenir au Professeur Märter et le mettre en état de les présenter lui-même après Son arrivée en Amérique.
Ledit Ambassadeur saisit d’ailleurs avec un vrai plaisir cette occasion de présenter à Monsieur Franklin les assurances de son parfait attachement./.
 
Notation: Marter.
